DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed October 27, 2020, applicant submitted an amendment filed on January 27, 2021, in which the applicant amended and requested reconsideration.
	
Response to Arguments
	Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are persuasive, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21, 23-25, 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (PGPUB 2019/0013019) in view of Patterson et al. (USPN .

Regarding claim 1, Lawrence discloses a method comprising: 
receiving an audio input via one or more microphones of a playback device (figure 3, element 148); 
detecting, via a first activation-word detector of the playback device, the first activation word in the audio input (Alexa, what is the weather in Bangalore; figure 1 with p. 0010-0011, 0013, 0017); 
after detecting the first activation word, transmitting, via the playback device, a voice utterance of the audio input to one or more remote computing devices (cloud devices) associated with the first VAS (p. 0010-0011, 0013, 0017); 
receiving, from the one or more remote computing devices associated with the first VAS, first content to be played back via the playback device (p. 0010-0011, 0013, 0017); and
receiving, from one or more remote computing device associated with a second VAS different from the first VAS, second content to be played back via the playback device (Hey Cortana take photo and post on Facebook; figure 1 with p. 0010-0011, 0013, 0017), but does not specifically teach playing back, via the playback device, the first content, while playing back the first content, receiving second content to be played back via the playback device and after suppressing the first content, resuming playback of the first content and monitoring the audio input for a first activation word associated with a first VAS and for a second activation word associated with the second VAS 
Patterson discloses a method comprising:
playing back, via the playback device, the first content (playback data), while playing back the first content, receiving second content to be played back via the playback device and after suppressing the first content, resuming playback of the first content (media interrupted, automatically pausing playback and resuming where left off after interruption finishes; abstract with col. 2, lines 31-50, col. 3, line 9 – column 4, line 35 and col. 8, line 54 – column 9, line 27), to allow the user to resume playback from current position.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to seamlessly switch applications and enhance user experience.  
Jorgovanovic discloses a method comprising:
monitoring the audio input for a first activation word associated with a first VAS and for a second activation word associated with the second VAS different from the first VAS (wake word of voice controlled devices; p. 0013-0015);
after detecting the first activation word, suppressing monitoring the audio input for the second activation word (giving the right away to a device; p. 0013-0015), 

after resuming playback of the first content, resuming monitoring the audio input for at least the second activation word (prioritizing which devices output data and after the data is output, transitioning back to a listening state; p. 0013-0015), to ensure appropriate data is output from a specified device.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to mediate responses and prevent confusion.  
Regarding claim 21, it is interpreted and rejected for similar reasons as set forth above.  In addition, Jorgovanovic discloses a method wherein suppressing monitoring audio input for the second activation word comprises powering down a second activation-word detector to a low-power or no-power state (conserving power; p. 0038-0039, 0025-0032), to ensure the best quality of audio is output.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to mediate responses and prevent confusion.
Regarding claim 23, it is interpreted and rejected for similar reasons as set forth above.  In addition, Patterson discloses a method wherein the arbitrating is based at least on a characteristic of at least one of the first and second contents (abstract with col. 2, lines 31-50, col. 3, line 9 – column 4, line 35 and col. 8, line 54 – column 9, line 27).  
Regarding claim 24, it is interpreted and rejected for similar reasons as set forth above.  In addition, Jorgovanovic discloses a method wherein the characteristics of the first and second contents considered in the arbitrating step comprises at least one of: 
the first content comprises a text-to-speech output (text to speech; p. 0041); or 

an alarm, a user broadcast, or a text-to-speech output (text to speech; p. 0041).  
Regarding claim 25, it is interpreted and rejected for similar reasons as set forth above.  In addition, Patterson discloses a method wherein it is determined to play back the first content while suppressing playback of the second content, wherein suppressing playback of the second content comprises one of: 
canceling playback of the second content or delaying playback of the second content (pause playback; abstract with col. 2, lines 31-50, col. 3, line 9 – column 4, line 35 and col. 8, line 54 – column 9, line 27).  
Regarding claim 29, Lawrence discloses a method wherein suppressing playback of the first content comprises at least one of: 
canceling playback of the first content (a playback supersedes another; paragraph 0087); 
delaying playback of the first content; 
ducking the first content while playing back the second content; or 
interrupting the first content while playing back the second content.  In addition, Patterson discloses interrupting and pausing media while playing second content (abstract with col. 2, lines 31-50, col. 3, line 9 – column 4, line 35 and col. 8, line 54 – column 9, line 27).
Regarding claim 30, Lawrence discloses a tangible, non-transitory, computer-readable medium storing instructions executable by one or more processors to cause a playback device to perform the method of claim 1 (p. 0024, 0037).  In addition, Patterson discloses a tangible, non-transitory, computer-readable medium storing 
Regarding claim 31, Lawrence discloses a playback device, comprising: 
one or more processors (p. 0024; 
one or more microphones (figure 3, element 148); 
one or more speakers (p. 0008); and 
the tangible, non-transitory, computer-readable medium of claim 30 (p. 0024, 0037).
In addition, Patterson discloses a device comprising:
one or more processors (col. 6, lines 17-32); 
one or more microphones (col. 5, lines 22-27); 
one or more speakers (col. 5, lines 22-27); and 
the tangible, non-transitory, computer-readable medium of claim 30 (col. 9, line 35 – col. 35).



Claims 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Patterson and in further view of Giorgi et al. (PGPUB 2019/0104119), hereinafter referenced as Giorgi.

Regarding claim 22, it is interpreted and rejected for similar reasons as set forth above, however, the prior art cited does not specifically teach suppressing monitoring 
Giorgi discloses a method further comprising suppressing monitoring audio input for the second activation word associated with the second VAS while a user is interacting with the first VAS (a playback supersedes another; paragraph 0087), to prevent conflicts.
 Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to assist with resolving conflicts and ensure quality of preferences, access privileges and other settings, to customize user’s experience.
Regarding claim 27, it is interpreted and rejected for similar reasons as set forth above.  In addition, Giorgi discloses a method further comprising determining to suppress the first content and to play back the second content when the first and second content have the same category of content (a playback supersedes another; paragraph 0087).  

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Patterson and in further view of Torok et al. (PGPUB 2018/0233137), hereinafter referenced as Torok.

Regarding claim 28, Lawrence in view of Patterson disclose a method as described above, but does not specifically teach a method further comprising determining to suppress the first content and to play back the second content when the second content is one of a timer or an alarm.  

Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to improve natural language processing and synchronization of devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657